Citation Nr: 0728773	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatoid 
arthritis of the left hip, currently evaluated as10 percent 
disabling.

2.  Entitlement to an increased evaluation for rheumatoid 
arthritis of the right hip, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for rheumatoid 
arthritis of the feet, currently evaluated as noncompensable.

4.  Entitlement to an increased evaluation for rheumatoid 
arthritis of the sacroiliac spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION


The veteran served on active duty from March 1954 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The appellant appeared at a Board hearing in June 2007 and 
testified regarding his symptomatology.  A transcript is of 
record.

The record raises the issues of entitlement to service 
connection for rheumatoid arthritis of the neck, shoulders, 
upper back, lower back, hands, and wrists.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran appeared at a June 2007 Board hearing and 
testified that his condition has worsened since his November 
2004 VA examination.  In this respect, he reported having 
constant flare ups, and days when pain precluded walking.  
Hence, a remand is in order because a new examination is 
warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a 
veteran was entitled to a new examination after a two year 
period between the last VA examination and the contention 
that his disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment since August 2005 
for rheumatoid arthritis of the hips, 
feet, and sacroiliac.  When the requested 
information and any necessary 
authorization has been received, the RO 
must attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  This is to include 
efforts to secure the treatment records 
of Christopher Parker, D.O.  The veteran 
should also be afforded an opportunity to 
submit any additional evidence, not 
already of record supporting his claims 
for an increased rating for his 
rheumatoid arthritis.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of the 
veteran's rheumatoid arthritis of the 
hips, feet, and sacroiliac.  All 
indicated studies must be performed, and 
all findings should be reported in 
detail.  In accordance with the latest 
AMIE worksheets for rheumatoid disorders 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history and current complaints.

The examiner must address whether there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
rheumatoid arthritis of the hips, feet, 
and sacroiliac.  If pain on motion is 
observed, the examiner must indicate the 
point at which pain begins.  The 
examining physician must indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA. 38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).

6.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for rheumatoid 
arthritis of the hips, feet, and 
sacroiliac based on all the evidence of 
record.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

